Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 10/18/2021 has been entered and made of record.
Claims 2 are canceled.
Claims 1 and 3-22 are pending.



REASON FOR ALLOWANCE




The claimed invention is a method/device for encoding/decoding a point cloud with a distinct combination of limitations (emphasis added):  “dividing the point cloud into first processing units, each of the first processing units being a random access unit and being associated with three-dimensional coordinates; encoding the first processing units to generate encoded data items, each of the encoded data items corresponding to a respective one of the first processing units; and generating first information indicating (i) the first processing units, (ii) the three- dimensional coordinates associated with each of the first processing units, and (iii) data storage locations, each of the data storage locations being associated with a respective one the first processing units, and the data storage locations each being a location where an encoded data item corresponding to a first processing unit associated with the data storage location among the first processing units is to be stored, wherein the encoded stream includes the first information and the encoded data items”.




Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-22 are allowed.




CONTACT


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488